

LOAN AGREEMENT


This loan agreement (hereinafter simply referred to as the “Agreement”) is
entered on April 4, 2011, by and between


MINERAL – PARCEIROS EM MINERAÇÃO LTDA., a limited-liability company
headquartered at Rua do Rocio, nº 423, 5º andar, conjunto 507, Vila Olímpia, in
the city and State of São Paulo, CEP 04.552-000, enrolled with National Roll of
Legal Entity of Ministry of Finance (hereinafter simply referred to as
“CNPJ/MF”) under no. 12.506.224/0001-59, herein represented by MICHAEL CAMPBELL,
hereinafter simply referred to as “Creditor”; and


REGINALDO LUIZ DE ALMEIDA FERREIRA – ME, a sole proprietorship company located
at Bom Jardim farm, Rodovia BR-070. Km 20, in the city of Nossa Senhora do
Livramento, State of Mato Grosso, enrolled with CNPJ/MF under no.
08.838.089/0001-71; herein represented by REGINALDO LUIZ DE ALMEIDA FERREIRA,
hereinafter jointly referred to as “Borrower”;
 
Creditor and Borrower are each individually referred to as a “Party” and jointly
as the “Parties”.


Now, therefore, considering the mutual obligations herein contained and
intending to be legally bound, the Parties agree with the following:


1.
The Definitions



 
a)
BUSINESS DAY means any day when the Banks in Rio de Janeiro (Brazil) are open
for the operations provided for herein.



 
b)
DATE OF THE BEGINNIG OF INTERESTS PAYMENT means the first date of the production
of any ore in MINERAL PROPERTIES or 90 (ninety) days after the DISBURSEMENT
DATE, which first occurs.



 
c)
MATURITY DATE shall have the meaning attributed to it in Section 4.1.



 
d)
DISBURSEMENT DATE shall have the meaning attributed to it in Section 2.3.



 
e)
REAIS means the currency circulating at any time in Brazil.


 
 

--------------------------------------------------------------------------------

 

 
f)
LOAN is the principal amount obtained from the installments sum as provided for
in Sections 2.1, 2.3 and 2.4 and effectively made available by CREDITOR to
BORROWER in this Agreement, in addition to interest, as set forth under
paragraph 3.



 
g)
ORE PROPERTIES means the ore mining areas owned by BORROWER located at Fazenda
Bom Jardim, Rodovia BR-070. Km 20, in the city of Nossa Senhora do Livramento,
State of Mato Grosso, registered at DNPM under no. 866.592/2007, 866.597/2007,
866.600/2007 and 866.601/2007



 
h)
PRODUCTION NET INCOME is the income from the ore production in MINERAL
PROPERTIES after the costs, expenses and taxes assessed and payable on the total
of ore production are calculated and deducted.



2.
Loan



2.1.
CREDITOR undertakes to comply with certain conditions, loan the equivalent in
Reais [T.N. Brazilian currency Real, pl. Reais] to US$ 8,631,176.00 (eight
million six hundred thirty-one thousand one hundred seventy-six US dollars) to
BORROWER.  The money shall be used expressly as follows:



a)
The equivalent in reais to US$ 352,941.00 (three hundred fifty-two thousand nine
hundred forty-one US dollars) to the construction costs associated for the
construction of a new processing plant.



b)
Equivalent in reais to US$ 778,235.00 (seven hundred seventy-eight thousand two
hundred thirty-five US dollars) for working capital during the two-month period
BORROWER’s plant will be non-operational to build and install new equipment.



c)
The equivalent in reais to US$  7,500,000.00 (seven million and five hundred
thousand US dollars) for BORROWER’s benefit.



2.2. 
The loan shall be available to BORROWER as provided for in Sections 2.3 and 2.4
which efficacy shall depend on the effective transfer of funds from CREDITOR to
BORROWER.


 
- 2 -

--------------------------------------------------------------------------------

 

2.3
For the purposes under this Agreement, CREDITOR shall make available to
BORROWER, the first LOAN installment equivalent in Reais to US$ 4,131,176.00
(four million one hundred thirty-one thousand one hundred seventy-six US
dollars) in only one disbursement to be made within thirty (30) days from this
date (hereinafter simply referred to as "DISBURSEMENT DATE").



2.4
The terms and conditions in this Agreement being timely fulfilled by BORROWER,
upon CREDITOR’s sole and exclusive discretion, on each disbursement date,
CREDITOR undertakes to make available the second installment of the LOAN in an
amount equivalent in Reais to US$ 4,500,000.00 (four million five hundred
thousand US dollars) by means of two disbursements to be made as follows:  (i)
the first disbursement equivalent in Reais to US$ 2,500,000.00 (two million five
hundred thousand US dollars) to be made within six (6) months from this date;
and (ii) the second disbursement equivalent in Reais to US$ 2,000,000.00 (two
million US dollars) to be made within twelve (12) months from this date.



2.4.1.
In any default of BORROWER on any provisions and conditions herein, CREDITOR is
released from the disbursements related to LOAN installments, as referred to in
Section 2.4 and no compensation, penalty or payment is payable to BORROWER.
Moreover, BORROWER is subject to the consequences set forth herein in respect to
the breach of the obligations.



2.4.2.
If CREDITOR fails to make any disbursement described in Section 2.4, it shall be
subject to the payment of  a twenty percent (20%) fine on the disbursement
amount, notwithstanding the anticipated termination of the Agreement, which
being requested by BORROWER shall occur according to the provisions in Section
7.2.



3.
Interests



3.1.
BORROWER shall pay a monthly twenty percent (20%) interest on the PRODUCTION NET
INCOME obtained from ORE PROPERTIES to CREDITOR regarding the LOAN from the DATE
OF THE BEGINNING OF INTERESTS PAYMENT up to the MATURITY DATE.



3.2.
The interest shall be paid up to the fifth BUSINESS DAY of each month by
BORROWER, in REAIS or gold, irrespective of any collection from CREDITOR.



3.2.1.
In any interest payment in gold, the  amount to be delivered by BORROWER to
CREDITOR shall be determined based on the ore (gold) closing price on the day
prior to the payment of the standard index internationally accepted for the
definition of the daily price of the ore (gold).


 
- 3 -

--------------------------------------------------------------------------------

 

3.2.2.
The interest payments in gold should be made on the delivery of the ore by
BORROWER to CREDITOR, to be made available by BORROWER to CREDITOR at BORROWER’s
place of business to be confirmed by BORROWER to CREDITOR.  The ore shall be
deemed delivered upon evidence of the receipt to be issued by CREDITOR to
BORROWER on the delivery date, which is an evidence of the settlement of the due
interests installment.



3.2.3.
CREDITOR is liable for arranging and bears the ore transportation expenses from
BORROWER’s place of business to be confirmed thereby to CREDITOR.



3.2.4.
The amount of any interest payments in REAIS shall be deposited in CREDITOR’s
bank account to be indicated according to Section 4.3 hereunder.

 
 

4.
Amortization and Term



4.1.
The total LOAN amount shall be paid to CREDITOR in only one installment
within  ten (10) years from the disbursement date of the first LOAN installment
by CREDITOR to BORROWER (hereinafter simply referred to as “Maturity Date”).  If
all conditions provided for herein are fulfilled, CREDITOR on its own discretion
should release BORROWER from paying the interests related to the last year of
the Agreement, therefore BORROWER with the incomes from ORE PROPERTIES should be
allowed to accrue the necessary amounts to pay the principal LOAN amount, as
provided for in Section 4.1.



4.2.
Upon CREDITOR exclusive discretion and the express written approval, the
MATURITY DATE mentioned herein should be extended for additional one (1) year
period.



4.3.
The payment of the principal by BORROWER shall be made in REAIS, within
forty-eight (48) hours from Maturity Date, without any offset and shall be
deposited in CREDITOR’s bank account to be informed thereby to BORROWER.



4.4.
All payments made by BORROWER whether principal or interest shall be made
according to Brazilian tax laws.


 
- 4 -

--------------------------------------------------------------------------------

 

5.
Guarantees



5.1.
In order to guarantee the payment of any obligation arising herein as debit
principal and interests, BORROWER undertakes to establish the follow guarantees
on CREDITOR’s behalf and prior to the DISBURSEMENT DATE:



 
5.1.1.
First priority guarantee on the ore deposited in the waste tank of ORE
PROPERTIES identified by the following geographic coordinates 15º41’30,51” and
56º21’06,84”, located at the sideways of the plant where the ore should be
processed, with approximately 350 x 300 m extension, and 28 meter height.



 
5.1.2.
The first priority guarantee on 20 % (twenty percent) the NET PRODUCTION of gold
extracted from ORE PROPERTIES, from the DATE OF BEGINNING THE INTERESTS PAYMENT
up to MATURITY DATE.



5.2.
All guarantees established herein should follow the provisions under the law to
effect formalization, and the Parties undertake to take all measures and sign
any document required for formalization prior to the DISBURSEMENT DATE. CREDITOR
is released from the respective disbursements if the guarantees are not
previously formalized.



5.3.
Any default of BORROWER or if BORROWER is released from the total payment of the
LOAN, BORROWER shall grant unconditionally and irrevocably to CREDITOR
irreversible and unconditional access to the assets under the guarantee, and
shall allow and contribute with CREDITOR to totally satisfy the credit held
thereby.



5.4.
Except the burdens established herein on CREDITOR’s behalf, BORROWER represents
that the assets mentioned under fifth clause are under peaceful and undisturbed
possession free and released from any burdens, including tax



5.5.
Upon the total LOAN payments being made by BORROWER, the guarantees set forth in
Section 5.1 shall be automatically released and the guarantees shall be
terminated, and CREDITOR undertakes to take all required measures to release
BORROWER from said guarantees.


 
- 5 -

--------------------------------------------------------------------------------

 

6.
BORROWER Obligations



6.1.
BORROWER undertakes to:



 
6.1.1.
Maintain the obligation in compliant status before environment and ore
regulation bodies (NDPM) during the validity of the Agreement, inform CREDITOR
of any non-compliance that might cause the qualified bodies to deem unfulfilled
any (i) Brazilian ore regulation or (ii) environmental protection rule that may
give rise to an indemnity obligation for any environmental damage.



 
6.1.2.
Except with CREDITOR’s prior and express consent, the assets owned thereby shall
not be disposed, leased, sublet, or transferred under any title which are used
to the exploitation of the Ore Properties.



 
6.1.3.
Except on CREDITOR prior and express consent, (i) third parties obligations
should not be guaranteed, (ii) no burdens or encumbrances of any kind shall be
placed to assets, and (iii) no credit, financing, loan or advancement shall be
granted to any other person.



 
6.1.4.
Submit monthly, to CREDITOR during the validity of this Agreement, monthly
financial statements, and quarterly and annual financial statements duly
examined by in accordance with audit standards.



 
6.1.5.
No additional loan shall be made without CREDITOR’s prior and express
authorization.



 
6.1.6.
No corporate restructuring shall be performed including incorporation,
liquidation, merger, split-up, or any other similar corporate action without
CREDITOR’s express consent.



 
6.1.7.
Ensure the general, unlimited and unrestricted access to the MINERAL PROPEPRTIES
and operations maintained by BORROWER in the ORE PROPERTIES by CREDITOR’s
representative to check the progress, costs and outcomes of the daily ore
production of BORROWER, and also grant access to BORROWER’s accountancy
including the taxes paid by BORROWER and whatever is required to determine the
NET PRODUCTION INCOME.


 
- 6 -

--------------------------------------------------------------------------------

 

6.2.
The Parties herein agree that as of the beginning of the second year of LOAN,
the Parties shall use their best efforts and work in good faith to reinvest part
of the income from this Agreement in ORE PROPERTIES.



7.
Termination Events



7.1.
CREDITOR may terminate, at its own discretion, this Agreement and required the
anticipated payment, including accrued interests, as applicable, on the
occurrence of any events hereunder:



 
a)
Any breach of the obligations undertaken by BORROWER herein;



 
b)
If any governmental license, consent, authorization, permission, or concession
is required by BORROWER for the fulfillment of the obligations herein is revoked
or withheld or materially modified or is not totally and effectively valid.



 
c)
If any order is issued by a qualified court or a resolution is addressed to
BORROWER requesting BORROWER to appoint a liquidator, trustee or any similar
administrator for a substantial part of the BORROWER’s assets, except for a
merger or reorganization (other than insolvency), such provisions shall be
approved in writing by CREDITOR.



 
d)
If BORROWER fails to pay or is unable to fulfill thereof, or admits to being
unable to pay the debts on maturity date, or is bankrupt or insolvent, or takes
part in any creditors’ composition.



 
e)
If BORROWER terminates or threatens to terminate the business development or a
substantial part of the ore business involving ORE PROPERTIES, or BORROWER’s
assets were subject to seizure or appropriation, or



 
f)
If any reproduction, guarantee or statement by BORROWER herein, or in writing
hereof is not complied with or proves to be false on the date it was produced or
repeated.



7.2.
BORROWER may, in its  own discretion, terminate this Agreement, if BORROWER does
not breach the obligations herein, and CREDITOR fails to perform the
disbursements related to the LOAN installments within the terms set forth in
Sections 2.3 and 2.4, subject to the penalty in Section 2.4.2 in any
disbursement in Section 2.4.


 
- 7 -

--------------------------------------------------------------------------------

 

7.3
In any such event justifying the termination of this Agreement as provided for
under Paragraph 7, the defaulting Party shall have thirty (30) days term from
the date of being properly notified by the other Party, pursuant the Paragraph
11, to cure such default.  If the curing period has elapsed and the defaulting
Party has not cured the default, then upon notifying the other Party at the
non-defaulitng Party’s discretion, this Agreement shall be automatically
terminated under the provisions of this Paragraph 7.



8.
Default



8.1.
Notwithstanding the provisions under Paragraphs 6, 7 and 8, if BORROWER fails to
fulfill any obligation hereof, including those related to the interest and
principal payments, it shall be subject to the execution of the guarantees set
forth under the provisions of Paragraph 5.



9.
Commitment



9.1.
At the end of the second year of the Agreement term, if BORROWER has (i)
fulfilled all of the obligations herein, and (ii) the accounts and financial
statements were audited and comply with generally accepted accounting principles
of the United States of America (USGAAP), and CREDITOR with BORROWER’s support,
has concluded that the audit satisfies the requirements of the U.S. Securities
and Exchange Commission (“SEC”), CREDITOR undertakes to cancel the LOAN and
convert into 20% share of net income all ore activities performed in ORE
PROPERTIES, from the ore extraction, and waste processing and to contribute the
equipment and machinery belonging to CREDITOR are  already leased to
BORROWER.  If the Parties fail to complete the audit in time to allow CREDITOR
to cancel the LOAN and contribute with equipment and machinery, the Parties
herein agree to extend the term under this Paragraph until the conclusion of the
qualified audit.



9.2.
Timely, the Parties should evaluate in good faith the most efficient form and
structure for both Parties to be adopted to the feasibility of the goal provided
for in Section 9.1.  Generally, the Parties agree to organize a new company
pursuant the laws of Brazil, and perform the following contributions to the new
company:



 
a)
BORROWER shall contribute/ transfer to the new company, all the ore activities
in ORE PROPERTIES, waste processing equipment and machinery to exploit, process,
package, research and develop, the ORE PROPERTIES, exempted from any burdens
prior to the formation of the Company , and CREDITOR is entitled to twenty
percent (20%) of the net income of all ore activities performed on ORE
PROPERTIES, from ore extraction, waste processing and all exploitation
equipment.


 
- 8 -

--------------------------------------------------------------------------------

 

 
b)
CREDITOR shall cancel an amount of debt arising from the LOAN, and shall
contribute equipment and machinery under the lease agreement, for ore
processing, which title shall be owned by the new company.



10.
No waiver



10.1.
Lack of the performance and/or delay in performing any right, power or privilege
by any Party is not deemed a waiver, nor should preclude the exercise of any
right, or part thereof, power or privilege.  The rights and remedies contained
herein are cumulative and does not exclude any right or remedy under the law.



11.
Notices



11.1.
For the purposes of this Agreement, any notice, authorization, or requirement
shall be in writing, and shall be deemed as performed, when delivered
personally, or 2 (two) days after transmitted by fax (with transmission
evidence) or three (3) days after sending the letter by international courier
service to the address informed hereunder:



If addressed to CREDITOR:
 
Address: Av. Presidente Wilson, 231 - 21º andar
   
20030-021 - Rio de Janeiro  RJ - BRAZIL
   
Attn.:  Alexandre Bittencourt Calmon
   
Veirano Advogados
     
If addressed to BORROWER:
 
Address: Av. Rubens de Mendonça, 2254,
   
Ed. American Business Center, sala 604,
   
Jardim Aclimação, Cuiabá – MT – CEP 78050-000
   
Attn.:  Raquel Cristina Rockenbach Bleich



11.2.
The notices addresses should be changed, which changes shall be effective only
when the other Party has been notified on such change as provided for in this
Clause.


 
- 9 -

--------------------------------------------------------------------------------

 

12.
Assignment



12.1.
The Parties herein should not transfer or assign any obligation or assign any
right hereof except if approved in writing by the other Party.



13.
Applicable Laws and Venue



13.1.
The Parties herein elect the Courts of Cuiabá, State of Mato Grosso, to solve
any conflicts and controversies arising hereof excluding any other the most
privileged it might be.



In witness whereof the parties sign this agreement in 03 (three) counterparts of
the same text and form in the presence of two witnesses.


Cuiabá (MT), April 04, 2011.



--------------------------------------------------------------------------------

MINERAL – PARCEIROS EM MINERAÇÃO LTDA
Name: MICHAEL CAMPBELL
Title: Attorney-in-fact



--------------------------------------------------------------------------------

REGINALDO LUIZ DE ALMEIDA FERREIRA – ME
Name: REGINALDO LUIZ DE ALMEIDA FERREIRA
Title: Owner


Witnesses:
         
1. _________________________
 
2. __________________________
Name:
 
Name:
Identity card:
 
Identity card:
CPF/MF[Individual Taxpayer’s Roll]:
 
CPF/MF:


 
- 10 -

--------------------------------------------------------------------------------

 